EXHIBIT 10.26

 

SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED  

MASTER CREDIT FACILITY AGREEMENT

(MAA I)

 

THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 22nd day of February, 2006,
by and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”), and (c) MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited
partnership (“MAA of Texas” MAA of Texas and Borrower being collectively
referred to as the “Borrower Parties”); and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE
INC., a Delaware corporation (“Lender”).

 

RECITALS

A.           Borrower Parties and Lender are parties to that certain Amended and
Restated Master Credit Facility Agreement dated as of the 22nd day of August,
2002, by and between Borrower and Lender, which was amended and restated
pursuant to that certain Second Amended and Restated Master Credit Facility
Agreement dated as of December 10, 2003, which has been further amended and
restated pursuant to that certain Third Amended and Restated Master Credit
Facility Agreement dated as of March 30, 2004, which has been further amended
pursuant to that certain First Amendment to Third Amended and Restated Master
Credit Facility Agreement dated as of March 31, 2004, which has been further
amended pursuant to that certain Second Amendment to Third Amended and Restated
Master Credit Facility Agreement dated as of August 3, 2004, which has been
further amended pursuant to that certain Third Amendment to Third Amended and
Restated Master Credit Facility Agreement dated as of December 1, 2004, which
has been further amended pursuant to that certain Fourth Amendment to Third
Amended and Restated Master Credit Facility Agreement dated as of March 31,
2005, which has been further amended pursuant to that Fifth Amendment to Third
Amended and Restated Master Credit Facility Agreement dated as of September 23,
2005 (as amended from time to time, the “Master Agreement”).

B.           All of the Lender's right, title and interest in the Master
Agreement and the Loan Documents executed in connection with the Master
Agreement or the transactions contemplated by the Master Agreement have been
assigned to Fannie Mae pursuant to that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of August 22, 2002 and that
certain Assignment of Collateral Agreements and Other Loan Documents, dated as
of December 10, 2003 and that certain Assignment of Collateral Agreement and
Other Loan Documents dated as of March 31, 2004 (collectively, the
“Assignment”). Fannie Mae has not assumed any of the obligations of the Lender
under the Master Agreement or the Loan Documents as a result of the Assignment.
Fannie Mae has designated the Lender as the servicer of the Loans contemplated
by the Master Agreement. Lender is entering into this Amendment in its capacity
as servicer of the loan set forth in the Master Agreement.

 

 

--------------------------------------------------------------------------------

 

 

C.        Borrower is a party to that certain Master Reimbursement Agreement by
and among Fannie Mae, Borrower and others party thereto dated as of June 1, 2001
(as amended from time to time, the “MAA Bond Reimbursement Agreement”) pursuant
to which Fannie Mae agreed to provide credit enhancement for bonds issued
pursuant to the provisions thereof. Pursuant to Section 1.2 of the MAA Bond
Reimbursement Agreement, the maximum amount to which the commitment under the
MAA Bond Reimbursement Agreement may be increased is  $100,000,000 (the “Bond
Commitment”). 

D.        Pursuant to the terms of the MAA Bond Reimbursement Agreement,
Borrower and Lender intend to add an additional mortgaged property commonly
known as St. Augustine Apartments located in Jacksonville, Florida to the
collateral pool under the MAA Bond Reimbursement Agreement.   At such time that
St. Augustine Apartments is added to the collateral pool under the MAA Bond
Reimbursement Agreement, Borrower and Lender desire to increase the maximum
amount by which the Bond Commitment may be increased under the MAA Bond
Reimbursement Agreement and decrease the maximum amount by which the Commitment
may be increased under that certain Second Amended and Restated Master Credit
Facility Agreement dated as of March 30, 2004 (defined in the Master Agreement
as the “Other Credit Agreement”) by $9,451,000.   

E.        Borrower and Lender are executing this Amendment to revise Section
8.01(a) of the Master Agreement subject to the terms set forth herein.

.               NOW, THEREFORE, the parties hereto, in consideration of the
mutual promises and agreements contained in this Amendment and the Master
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree as follows:

Section 1.         Borrower and Lender hereby agree that at such time that the
St. Augustine Apartments is added to the collateral pool under the MAA Bond
Reimbursement Agreement, the maximum amount by which Commitment may be increased
under the Other Credit Agreement shall be automatically reduced by $9,451,000,
and the following revisions to the Master Agreement shall automatically take
effect:

(i)         Section 8.01(a) shall be automatically deleted in its entirety and
restated as follows:

(a)        Maximum Amount of Increase in Commitment.  Notwithstanding the terms
of this Agreement and Section 8.01 of the Other Credit Agreement, Borrower shall
have the right, upon repayment in full of the loans secured by those certain
Multifamily Residential Properties identified on Exhibit HH (the “DUS
Properties”), to increase the Commitment by an additional $46,016,000 (to a
maximum Commitment of $250,000,000).  Borrower Parties acknowledge that the DUS
Properties are currently subject to liens under the Fannie Mae Delegated
Underwriting and Servicing program and are serviced by Lender.  Borrower hereby
agrees that the total commitment, when added to the commitment of the Lender to
the Borrower under the Other Credit Agreement, shall not exceed $840,549,000.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Section 2.          Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

 

Section 3.          Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.

Section 4.        Counterparts. This Amendment may be executed in counterparts
by the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

[Signatures follow on next page]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BORROWER:

 

MID-AMERICA APARTMENT COMMUNITIES,

INC., a Tennessee corporation

 

 

 

By:

__________________________________

 

Al Campbell

 

 

Senior Vice President and Treasurer

 

 

 

MID-AMERICA APARTMENTS, L.P.,

a Tennessee limited partnership

 

 

By:

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its general partner

 

 

 

By:

____________________________

 

 

Al Campbell

 

 

Senior Vice President and Treasurer

 

 

[Signatures follow on next page]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited partnership

 

By:

MAC of Delaware, Inc., a Delaware

 

corporation, its general partner

 

 

 

By:                                                                   

 

Name:

John A. Good

 

 

Title:

Assistant Secretary

 

 

[Signatures follow on next page]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 



LENDER:

 

PRUDENTIAL MULTIFAMILY MORTGAGE INC., a Delaware corporation

 

By:

________________________________________

 

Name:

Sharon D. Singleton

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 